                       Case 3:18-cr-00310-EMC Document 48 Filed 08/20/19 Page 1 of 2




      1    DAVrD L. ANDERSON (CABN 149604)
           United States Attorney
     2
           BARBARA         J.    VALLIERE @CBN 4393s3)
     a
     J     Chief, Criminal Division

     4     ROBrN L. HARzuS (CABN 123364)                                                   CI&fGfruA[
           LLOYD FARNHAM (CABN 202231)                                                                        Ff&&"ff
     5     Assistant United States Attorneys
                                                                                                        po
                                                                                                 .!UC      zrys
     6               450 Golden Gate Avenue, Box 36055
                     San Francisco, California 9 4102-3 49 5
     7               Telephone: (415) 436-7 016                                            -h?fd$I/r#ffli.?Hr
                     Facsimile: (415) 436-7234
     8               tr-mail: Robin.haris2@usdoj. gov

     9     Attorneys for United States of America

 10
                                                UNITED STATES DISTzuCT COURT
 11
                                              NORTHERN DISTzuCT OF CALIFORNIA
12
                                                     SAN FRANCISCO DIVISION
13
          I-INITED STATES OF AMEzuCA,                              ) No. CR 18-00310 EMC
l4                                                                 )
                     Plaintiff                                     ) UNITED STATES' MOTION TO UNSEAL AND
15                                                                 ) {+R:OPOS.EEIORDER
              v.                                                   )
16                                                                 )
          LAWRENCE J. GERRANS,                                     )
17                                                                 )
                     Defendant.                                    )
18                                                                 )
                                                                   )
19

20                   Plaintiff   the United States, respectfully requests the Court to unseal the August 15,2019

21        proceedings in the above-captioned case before the Honorable United States Magistrate Judge Elizabeth

22        D. Laporte for the limited purposed of preparing and providing a transcript of these proceedings to the

23        parties.

24        Dated: August         l9,20lg                     Respectfully submitted,

25                                                          DAVID L. ANDERSON
                                                                     States Attorney
26

27
                                                            Assistant United States Attomey
28


          MOTTON TO LTNSEAL AND [PROPOSED]           ORDER     1
                       Case 3:18-cr-00310-EMC Document 48 Filed 08/20/19 Page 2 of 2

t




          1                                           fPR9FOSEDI ORDER
         2            Upon motion of the United States and GOOD CAUSE APPEARING, it is hereby ordered that

         J     the August 15,2Ol9 proceedings before the Honorable Elizabeth D. Laporte shall be unsealed for the

         4     limited purposed of preparing and providing   a   transcript of these proceedings to the parties.

         5            IT IS SO ORDERED.

         6

         7

         8
               Dated: Augusti\ ,zOtO
                                                                                .^l n
                                                             United States Magistrate Judge
         9

     i0
     11


     t2

    t3

    t4
    15

    16

    t7

    18

    L9

    20

    2t
    22

    23

    24

    25

    26

    27

    28


              MOTTON TO TjNSEAL AND IPROPOSED]     ORDER I
